IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40631
                        Conference Calendar



THOMAS BUCHANAN,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 2:98-CV-258-TH
                       - - - - - - - - - -
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas Buchanan, Texas prisoner # 666103, was granted a

certificate of appealability (COA) to appeal the dismissal of his

habeas corpus petition on the issue whether the lengthy delay in

receiving a copy of the Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA) warranted equitable tolling of the one-year

limitations period.   After COA was granted, this court determined




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40631
                                -2-

that a prisoner’s actual ignorance of the AEDPA’s limitations

period, even if attributable to the newly-enacted statute’s

complete unavailability to inmates, can never serve as a basis

for equitable tolling.   Felder v. Johnson, 204 F.3d 168, 171-73

(5th Cir. 2000).   Buchanan’s equitable tolling argument is thus

foreclosed by Felder.

     Buchanan also argues for the first time on appeal that the

AEDPA does not apply to noncapital cases filed prior to the Act’s

enactment and that Texas has failed to establish standards for

capital habeas counsel and thus is not eligible to take advantage

of certain “opt in” provisions in the AEDPA.   As COA was not

granted on these issues, the court is without jurisdiction to

consider these issues.   United States v. Kimler, 150 F.3d 429,

431 (5th Cir. 1998).

     The judgment of the district court is therefore AFFIRMED.